Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the subject matter of claims 12, 20, and 26 is not supported prior to the even date of the present application, November 1, 2019, because the connection of the ends of the first connection struts to respective ends of circumferentially adjacent strut lacks support prior to the even date.  Furthermore, this new feature is not shown in the drawings.
The disclosure is objected to because of the following informalities: the continuing data on page 1 of the specification is not updated with the current status of the parent application as patented and having US Patent No. 10,500,078.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection of the ends of the first connection struts to an end of a main strut to a respective end of a circumferentially adjacent main strut must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  On lines 4-5 of base claim 21, the corresponding description of the invention in the specification is confusing with respect to the present claim language because the invention is described as having the strips extending helically around the longitudinal axis not the main struts as set forth in these lines; see Figures 8 and 9 of the present specification.  Rather, according the specification,  it is the main struts in conjunction with the connectors that form the strip that extends helically around the longitudinal axis.  For this reason, it is not clear that the Applicant contemplated the invention as now claimed.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 21-28, the claim language of lines 4-5 of base claim 21 is confusing because the invention is described as having the strip or strips extending helically around the longitudinal axis not the main struts as set forth in these lines.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7, 9 11, 13, 14, 21, 22, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 10-13, and 16-18 of U.S. Patent No. 10,500,078. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are substantially .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-15 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2008/0177373; hereafter referred to as HG) in view of Prabhu et al (US 2007/0239251; hereafter referred to as PU).  HG meets the claim language where:
Mapping the claim language of claim 1, the stent as claimed is the stent (10) of HG (see Figures 2A, 4, 6, and 12);
The at least one strip as claimed are the serpentine rings (12);
The plurality of main struts as claimed are the axial struts (16) with their crowns (18);
The oblique orientation as claimed is shown in the annotated Figure 2A below but also clear from the fact that the distance between adjacent crowns (6 mm measured on the drawing) is less than the distance within the crowns (9 mm measured on the drawing) demonstrates a slant or angle that is not aligned with the longitudinal axis; although the drawings are not drawn to scale, they can be used to determined what they reasonably disclose; 
The strips extending circumferentially around the longitudinal axis as claimed is met by the disclosure of the ring structure (22) disclosed by HG (see paragraph 56);
The plurality of first connector struts as claimed are the supporting features (20, 22, 26, 34, 40) of HG;
The plurality of second connector struts as claimed are the axial links (14) but the axial links are not connected between ends of the main struts so as to reduce foreshortening of the stent during expansion.
PU, from the same art of endeavor as HG, teaches that it was known to the art to utilize second connector struts or axial links (18, 32) that connect between the ends of main struts so as to reduce foreshortening the stent during the expansion (see Figures 4, 5, 5B, and 9 as well as the abstract and paragraphs 59-68).  The reduction of foreshortening function claimed is inherently met by the links (18, 32) that provide “longitudinal and flexural flexibility” as taught in paragraph 59 and in the abstract.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a PHOSITA to substitute the links of PU for the links of HG in order to provide HG with longitudinal flexibility.

    PNG
    media_image1.png
    227
    542
    media_image1.png
    Greyscale

Regarding claim 2, the relative width as claimed is met by HG by inspection of Figures 2A-2B that clearly show that the main struts are of greater width than the links or first connectors.
Regarding claim 3, the main struts having a width at least twice of that of the first connector struts is considered clearly obvious over HG that shows that the features (20, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 4, the main struts are shown to be longer than the first connectors of HG by inspection of the drawings.
Regarding claim 5, the range of 30% is rendered obvious over HG where measuring the drawing (Figure 2B), even though not to scale, yields 20 mm for the features lengths compared to 66 mm for the struts (16) such that the features are 30% of the struts’ lengths.  Even though not drawn to scale, the claimed percentage is considered clearly obvious over what is shown or suggested by the figure.
Regarding claim 8, since the angle can be varied by the degree of expansion, the claimed angle is considered to be obvious over what is shown in the figures of HG.
Regarding claims 9 and 27, the Applicant is directed to see Figure 12 of HG that shown some features that are oppositely oriented.
 Regarding claim 10, the Applicant is directed to see Figure 5B of PU where opposite attachments are shown.
Regarding claim 11, the Applicant is directed to see Figure 15B of HG.


    PNG
    media_image2.png
    271
    499
    media_image2.png
    Greyscale

Regarding claim 13, the Applicant is directed to Figures 4 and 5 of PU where middle portion attachment is shown.
Regarding claim 21, there are at least two strips as claimed in the previously cited figures.  The at least two strips or rings in HG extend circumferentially around the longitudinal axis of the stent to form at least two respective rings as claimed.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over HG and PU as applied to claims 1-15 and 21-28 above, and further in view of Poehlmann et al (US 2014/0081371; hereafter referred to as PN).  HG as modified by PU fails to disclose helically extending strips as claimed.  PN (see paragraphs 21-22), within the art of endeavor of both HG and PU) teaches that it was known to helically extend strips as an alternative to circumferentially extending strips.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to make the strips of HG extend helically as a way to provide greater regional self-expansion of the stent diameter.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang (US 2008/0300674) is cited because it discloses various strut thicknesses (see Figures 4A, 7A, 8A, and 8C).   Cattaneo et al is cited because it discloses a similar main strut and first connector strut pattern to that disclosed in the present application.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774